Citation Nr: 0710692	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-11 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1979 to February 1983, and apparently had prior 
active duty for training with the Army Reserves.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from an August 2002 rating decision by the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO) which increased the rating for the veteran's 
service connected low back disability from 10 to 20 percent.  
The veteran has not expressed satisfaction with the 20 
percent rating, and the matter remains on appeal.  See, AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

The veteran's service-connected lumbar spine disability is 
manifested by no more than moderate limitation of lumbar 
motion; severe lumbosacral strain is not show; severe 
intervertebral disc syndrome or intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
is not shown; neurologic symptoms warranting a separate 
rating are not shown; forward flexion of the thoracolumbar 
spine is not limited to 30 degrees or less; and the spine is 
not ankylosed.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's service connected lumbar spine disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Codes 5292, 5293, 5295 (effective prior to September 
23, 2002), Code 5293 (effective September 23, 2002), Codes 
5237, 5243 (effective September 26, 2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

A January 2002 letter from the RO advised the veteran what 
evidence would be considered, and of his and VA's 
responsibilities in developing such evidence.  A February 
2003 statement of the case (SOC) explained the basis for the 
increase in the rating to 20 percent, and why a higher rating 
was not warranted, and also outlined governing legal 
criteria.  A March 2006 letter provided more formal VCAA 
mandated notice.  It advised the veteran of what was 
necessary to substantiate the claim, what type of evidence 
was pertinent, and to submit such evidence.  It also provided 
notice regarding effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
August 2006 supplemental SOC provided the text of the revised 
criteria for rating disabilities of the spine, which became 
effective on September 23, 2002 and September 26, 2003, and 
readjudicated the matter.  The veteran has had full 
opportunity to participate in VA's adjudicatory/appeal 
process, and is not prejudiced by any notice deficiency 
(including in timing) that may have occurred earlier. 
Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been secured.  
He was afforded VA examinations.  VA's duty to assist the 
veteran in the development of facts pertinent to his claim is 
met.  

II.  Factual Background

At the outset, it is noteworthy, that the veteran's original 
claims file is apparently lost, and has been rebuilt.  
Service medical records note that he sustained a lumbar 
strain in service.  It appears that service connection for 
lumbosacral strain, rated noncompensable, was awarded in the 
early 1990's.  A July 1998 rating decision increased the 
rating to 10 percent.

An August 2001 private medical record shows the veteran was 
seen and treated for chronic low back pain.  The examiner 
noted a past history of sciatica.  The veteran reported that 
he had deep right sided non-radiating pain for three days.  
Physical examination revealed full range of motion and 
negative straight leg raises.  Lumbar strain was diagnosed.  

A November 2001 VA treatment record shows that the veteran 
was seen for complaints of low back pain.  He stated that his 
pain was a 10 [on a scale of 1 to 10].  He reported he had 
intermittent pain down his left leg, but no bladder or bowel 
incontinence.  He stated that he had resumed full duties as a 
maintenance man for an apartment complex, which involved 
bending and lifting.  Physical examination revealed that the 
veteran was in moderate distress due to pain; he ambulated 
slowly, but independently.  Neurologic evaluation was normal, 
as were reflexes.  The veteran had a limping gait favoring 
his left side.  He had a good tandem walk.  Heel walk/toe 
walk was okay (but with complaints of pain).  The assessment 
was chronic low back pain/early sciatica.  The examiner noted 
that the flare up was likely secondary to job activity.  She 
stated that the veteran was planning to apply for vocational 
rehabilitation (which she supported as she did not think he 
would be able to maintain a job that included heavy lifting 
or excessive bending).

A December 2001 X-ray shows the following impression: 
"compared to March 9, 1998 there is very minimal narrowing 
at L4-L5 disc space level, but not dissimilar to last 
examination with osteophytosis at L2-L3 on the right side, 
again similar to last examination.  Mild osteoarthritis at 
the sacroiliac joints bilaterally.  Left pelvic 
phleboliths."

A December 2001 VA treatment record shows the veteran was 
seen for chronic low back pain.  He reported that his back 
pain had improved from a 10 to a 3 which was his baseline.  

On April 2002 VA examination, it was noted that a 1995 MRI, 
and 1998 and 2001 X-rays all showed L4-5 degenerative disc 
disease; and that X-rays had not changed significantly.  The 
veteran reported constant pain in the lower back and that 
picking up objects was very difficult.  He reported that the 
pain was central in his back and radiated to the left 
buttock.  He also reported tingling in his left buttock as 
well as in the toes on the left side.  He denied lower 
extremity weakness, and bladder/bowel incontinence.  He 
stated that by the end of his work day, the pain was so 
severe that he had to recline in order to relieve it.  He 
used analgesics, hot tub and stretching exercises to relieve 
pain.  He stated that in the morning, it usually took him a 
couple of hours to loosen the stiffness in his back, and that 
in the last year he had lost about 60 days of time from his 
job.  

Physical examination revealed normal gait and station; the 
veteran could toe and heel walk very well; he could tandem 
and parallel walk well; he could perform a full squat and 
recover without assistance.  Range of motion showed flexion 
to 90 degrees; extension 29 degrees; right tilt 49 degrees; 
left tilt 56 degrees; bilateral rotation more than 70 
degrees.  Knee reflexes were 3/6 and equal; ankle reflexes 
2/6 and equal.  Straight leg raising while sitting was 
negative bilaterally; but he complained of low back pain at 
85 degrees during straight leg raising while supine.  The 
veteran's right side was described as negative.  There were 
no fasciculations or muscle atrophy in the lower extremities 
and all muscle groups were 5/5 in strength.  No spasms were 
seen in the back.  On ballottement there was tenderness over 
the L4-5 level.  There was left SI joint tenderness, but none 
on the right, and no sciatic notch tenderness.  Motor 
strength was 5/5 throughout.  The assessment was degenerative 
disc disease of the lumbosacral spine at the L4-5 level and 
degenerative arthritis of the lumbar spine.
A July 2002 VA treatment note shows complaints of low back 
pain (the veteran was seeking narcotic pain medication); he 
veteran reported he had been in bed for the past 2 weeks.  He 
denied chest pain, shortness of breath, nausea and vomiting, 
fever, the inability to urinate, blood in his urine, or 
numbness/tingling.

An August 2002 VA note show complaints of low back pain.  The 
veteran reported increased low back pain after picking up a 
60 pound bag of cement two weeks ago.  He denied bladder and 
bowel incontinence, numbness and tingling.  He reported 
radiating pain from his left lumbosacral spine down to his 
posterior left lower extremity.  Review of systems was 
otherwise negative.

In a November 2002 statement the veteran indicated that there 
had been at least 4 different occasions where he could not 
walk, sit or stand.  He stated that when that happened, he 
was off work for at least 3 weeks.  (He also stated that he 
was no longer working, due to mental health issues.

In an April 2003 VA Form 9, the veteran indicated that in 
2002 he missed three and a half weeks work due to low back 
pain.  He stated that he had several flare ups when 
prescribed medication did not relieve the pain.  He would 
return to work only when he was able to stand up straight and 
walk with very little discomfort.  He indicated when he was 
able to return to work it was also with restrictions such as 
no bending, lifting, or using the blower or pressure washer.  
He stated he would obtain records from his providers which 
documented time off from work.

On an August 2004 VA general medical examination (unrelated 
to back injury), it was noted that the veteran had undergone 
extensive training and rehabilitation for a service-connected 
back injury.  The examiner stated that the veteran did a fair 
job of taking care of his back injury.  General physical 
examination, revealed that the veteran had a normal gait 
without ataxia and that deep tendon reflexes were normal with 
the exception of some noted hyperreflexia at the right knee.

On May 2006 examination on behalf of VA, the veteran reported 
constant sharp pain, that radiated to his left leg, and 
stiffness in his lower back.  He stated that the pain level 
was 3.  Physical activity elicited the pain, which was 
relieved by rest and medication.  The condition was not 
incapacitating.  Physical examination revealed no swelling, 
redness, effusion, or lower extremity weakness.  He denied 
bladder and bowel incontinence.  Gait was normal and he 
required no assistive devices for ambulation.  The spine 
showed symmetry in appearance, and there was symmetry of 
spinal motion with normal curvatures of the spine.  
Examination of the thoracolumbar spine revealed no evidence 
of radiating pain on movement.  There was no muscle spasm or 
tenderness noted.  Straight leg raising was negative 
bilaterally.  There was no ankylosis.  Range of motion was 
forward flexion to 80 degrees with pain noted at 70 degrees; 
extension to 25 degrees with pain noted at 20 degrees; right 
and left lateral flexion to 25 degrees, with pain noted at 20 
degrees, bilaterally; and right and left rotation to 25 
degrees, with pain noted at 20 degrees.  The examiner noted 
that spine motion was limited additionally 10 degrees by pain 
upon repetitive use.  Fatigue, weakness, lack of endurance or 
incoordination did not further limit function.  There were no 
signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.

Neurological examination of the lower extremities revealed 
normal motor and sensory functions.  Knee and ankle jerk 
reflexes were 2+ throughout bilaterally.  Lumbar spine X-ray 
shows degenerative arthritis.  Degenerative joint disease and 
degenerative disc disease of the lumbar spine were diagnosed.  
In an addendum opinion the examiner stated that he was unable 
to state exactly if the current disc and joint disease was 
due to his service-connected lumbosacral strain.  However, 
based on medical record review, history and his examination, 
it was at least likely as not that the [veteran's] current 
lumbar spine condition was a progression of his long history 
of chronic lumbar spine strain initially noted during his 
active service.
Social Security records do not address the veteran's low back 
disability.

III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating. Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service connected low back disability 
encompasses lumbosacral strain, arthritis (degenerative joint 
disease) and degenerative disc disease, and may be rated 
under the criteria for rating any of these entities.  The 
criteria for rating disabilities of the spine were revised, 
effective September 23, 2002 (specifically for disc disease), 
and again effective September 26, 2003.  From their effective 
dates, the veteran is entitled to a rating under the revised 
criteria.  Given that the veteran has already been assigned a 
20 percent rating for his low back disability, the focus is 
on criteria that would allow for a rating in excess of 20 
percent.

[A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal flexion of the lumbar spine is 90 degrees, 
normal extension is 30 degrees, normal left and right lateral 
flexion is 30 degrees and normal left and right lateral 
rotation is 30 degrees. 38 C.F.R. § 4.71a.]   

Criteria in effect prior to September 23, 2002

Prior to September 23, 2002 a 40 percent rating was available 
for low back disability on the basis of severe disc disease 
with recurring attacks and intermittent relief (Code 5293); 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space Code 5295); or for severe 
limitation of motion (Code 5292).  

The evidence shows the veteran's low back disability is 
currently manifested by complaints of pain (moderately 3 on a 
scale of 10).  Severe limitation of motion, severe 
lumbosacral strain, or severe disc syndrome are not shown; 
painless motion was most recently noted to be to 70 degrees. 
Listing of the spine was not noted. And there was no sign of 
intervertebral disc syndrome on May 2006 VA examination.  
While acute exacerbations of back disability were noted 
earlier, these appear to have been due to intercurrent work-
related events (See November 2001 VA examination report and 
August 2002 notation of cement lifting injury).  Furthermore, 
while the veteran indicated he would submit documentation of 
extensive time lost from work due to his low back disability, 
he has neither submitted nor identified (for VA to secure) 
such documents.  Hence, the Board must assume that such 
evidence is not available.  Consequently, a rating in excess 
of 20 percent under the pre-September 23, 2002 criteria is 
not warranted.


Criteria effective September 23, 2002 

As the evidence cited does not note episodes of bedrest 
prescribed by a physician (although the veteran reports being 
in bed for weeks at a time), and does not identify any 
separately ratable neurological symptoms, a rating in excess 
of 20 percent under the September 23, 2002 revisions to Code 
5293 is not warranted.  The May 2006 examination specifically 
found no sign of intervertebral disc syndrome, and 
neurological evaluation was normal.

Criteria effective September 26, 2003

The next higher, 40 percent rating under these criteria would 
be warranted if forward flexion of the thoracolumbar spine is 
only to 30 degrees or less, or if there is favorable 
ankylosis of the thoracolumbar spine.  Neither is shown.  
(Flexion is to 80 degrees, 70 painless.)  As the criteria for 
rating based on incapacitating episodes have remained 
unchanged, a rating in excess of 20 percent under the 
September 26, 2003 rating criteria revisions is not 
warranted.  

The Board has also considered whether the facts presented 
raise a question of entitlement to extraschedular 
consideration under 38 C.F.R. § 3.321.  Inasmuch as it is 
neither shown nor alleged that the low back disability has 
required frequent hospitalization, caused marked interference 
with employment (although the record reflects the veteran is 
no longer employed, Social Security Records show it is due to 
psychiatric disability (and do discuss the service connected 
low back disability), or involves any other factors of 
similar gravity, referral for extraschedular consideration is 
not indicated.  

In summary, the evidence does not warrant an increased rating 
under any applicable criteria.  The preponderance of the 
evidence is against the claim; hence, it must be denied.




ORDER

A rating in excess of 20 percent for the veteran's service 
connected low back disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


